                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MARK MARTIN,                               )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )        Case No. 4:17 CV 1000 CDP
                                           )
MICHAEL THOMAS, et al.,                    )
                                           )
            Defendants.                    )

                         MEMORANDUM AND ORDER OF STAY

      To facilitate the settlement of this case,

      IT IS HEREBY ORDERED that the joint motion to vacate case

management order [98] is granted as follows: all deadlines in this case are stayed

until June 3, 2019.

      IT IS FURTHER ORDERED that the parties shall file joint status reports

every thirty days informing the Court on the progress of settlement, with the first

status report being due on December 3, 2018.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 5th day of November, 2018.
